 428DECISIONSOF NATIONALLABOR RELATIONS BOARDTote Systems Division,Hoover Ball and BearingCompanyandLocal Lodge 543 and Local Lodge2289,International Association of Machinists andAerospaceWorkers,AFL-CIO (Jointly).Case17-CA-4267December23, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a charge and amended charge filedjointly byLocal Lodge 543 and Local Lodge 2289, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, hereafter referred to individually asLocal 543 and Local 2289, respectively, and jointly asCharging Party, the General Counsel for the NationalLaborRelationsBoard, by the ActingRegionalDirector for Region 17, issued a complaint dated June16, 1970,againstRespondent, Tote Systems Division,HooverBall andBearing Company. The complaintalleges,in substance, that Respondent had engaged inand was engagingin certain unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) andSection2(6) and (7) of the National Labor RelationsAct, as amended, by refusing to and continuing torefuseto bargain collectively with Charging Party asthe dulydesignatedrepresentative of its employees forpurposes of collective bargaining by, unilaterally andwithout notice to Charging Party, suspending itspractice of distributing Christmas gift certificates toall employeesat itsBeatrice, Nebraska, and Lenox,Iowa,plants.Respondent filed a timely answerdenying the commission of any unfair labor practicesand affirmatively pleading that while it did notdistribute the Christmas gifts as the complaintalleges,such gifts were discretionary and not a subject ofcollective bargaining.On July 16, 1970, Respondent, Charging Party, andcounselfor the General Counsel jointly filed with theBoard in Washington, D.C., a "Motion to TransferProceeding to the Board and Stipulation of Parties."The motion stated that the parties agreed that thestipulationof facts, together with the attachedexhibits, should constitute the entire record; that theparties waive their right to a hearing before a TrialExaminer and theissuanceof a Trial Examiner'sDecision; and that thecasebe submitted directly tothe Board for findings of fact, conclusions of law, andfor decision and order.On July 23, 1970, the Board approved the aforesaidstipulation, and transferred the matter to the Board.Thereafter, the General Counsel and Respondentfiled briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the basis of the aforesaid stipulation, thebriefs, and theentirerecord in this case, the Boardmakes the following:FINDINGS OF FACTI.JURISDICTIONRespondent, a Delaware corporation, is engaged inthemanufacture of sheet metal products, includingmaterial handling systems, fertilizer spreaders andapplicators, and beer barrels at its plants in Beatrice,Nebraska, and Lenox, Iowa. During the past year, inthe course and conduct of its business, Respondentshipped goods valued inexcess of$50,000 from bothitsBeatrice,Nebraska, and Lenox, Iowa, plantsdirectly to points located outside the States ofNebraska and Iowa, respectively, and received goodsvalued in excess of $50,000 for its separate plantsdirectly from points outside the State of theirrespective locations.We find that Respondent is, and at all timesmaterial herein has been, an employer engaged incommerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDLocal Lodge 543 and Local Lodge 2289, Interna-tionalAssociationofMachinistsand AerospaceWorkers, AFL-CIO,are labor organizations withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe stipulated facts show that Respondent pur-chased its Beatrice, Nebraska, plant in May 1960.Production and maintenance employees were thenrepresented, and continue to be represented, forcollective-bargaining purposes by Local 543. TheLenox, Iowa, plant was purchased by Respondent inApril 1965; Local 2289 did not become the represent-ative for collective-bargaining purposes of Respon-dent's production and maintenance employees untilMarch 1967. Separate collective-bargaining agree-ments between Respondent and respective locals werein effect at all times material herein.The stipulated facts indicate that Respondentadopted the practice of the predecessor employer atthe Beatrice plant by staging a Christmas party for allemployees in 1960. The party consisted of a familydinner and gifts for children of employees. Respon-187 NLRB No. 56 TOTE SYSTEMS DIV., HOOVERdent changed this practicein 1962 bygiving eachemployee,at his choice,a ham or a turkey.In 1964,Respondent again changed the nature of its Christmasgift(after consulting with some of its employees)whereby each employee at the Beatrice plant receiveda gift certificate valued at $15.All employees,including office,management,and other nonunit aswell as unit employees,received the same giftcertificate,regardless of their particularjob,wage rateor salary, seniority,or work performance.The onlycondition was that the recipient of the gift certificatehad to be on Respondent'spayroll on the day thecertificates were distributed.The amount of the giftcertificatewas unilaterally determined by Respon-dent by dividing the cost incurred by Respondent inits last Christmas party by the number of employeesemployed at that time at the Beatrice plant.Respon-dent has not withheld Federal income taxes from theamount of the gift certificates.The gift certificateswere distributed by mailing them directly to therecipient'shome,accompanied by a letter signed byRespondent's president.Respondent also gave identical gift certificates,under identical circumstances,to its employees at theLenox,Iowa, plant beginning with the Christmas of1965. The practice of distributing such gift certificatesat both the Beatrice and Lenox plants was continuousthrough Christmas 1968.The Respondent'spractice of giving these giftcertificates has never been a subject of collectivebargaining during any negotiation between eitherLocal 543 or Local 2289.No reference to giftcertificates can be found in either of the currentcollective-bargaining agreements covering unit em-ployees at the Beatrice and Lenox plants. TheRespondent did not notify and attempt to bargain429with the Charging Party concerning its decision torefrain from giving the gift certificates in 1969 to itsemployees at each of the aforesaid plants.In thisregard,theRespondent'spractice has not beeneliminated but merely suspended in 1969 for econom-ic reasons.The facts stipulated in this case support Respon-dent's contention that the Christmas gift certificateswere merely discretionary gifts and not compensa-tion.The subject of Christmas gift certificates hasbeen regarded,throughout the course of the collec-tive-bargaining history at both plants,as a matterresting solely within the discretion of Respondent.Further,the practice of Christmas gifts was unilateral-ly instituted and unilaterally changed in form byRespondent and has never been made a subject ofcollective bargaining.It is also apparent from therecord that the gift certificates were in no way relatedto an employee's job performance,hours worked, orseniority.The gift certificateswere nominal inamount and were distributed to all employees withoutregard to their tenure or position.We find,upon theforegoing facts,that the Christmas gift certificates arenot terms and conditions of employment,and thatRespondent's decision to suspend,and its suspensionof, the distribution of Christmas gift certificates in1969 to all employees for economic reasons did notviolate Section 8(a)(5) and(1) of the Act. Accordingly,we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the complaintherein be,and it hereby is, dismissed in its entirety.